EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 is allowable. The restriction requirement between the lost circulation material and method of using the lost circulation material, as set forth in the Office action mailed on 06/14/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction amongst the product claims of group I and the method claims of group II, as set forth in the restriction requirement mailed 06/14/21, is withdrawn.  
Claims 10-12, 14, 16-18, 20 and 22, directed to the method of using the lost circulation material, are no longer withdrawn from consideration because the claims require all of the limitations of an allowable claim, i.e., allowable independent claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


The following amendments have been made to correct the antecedent basis for claims 5, 14 and 20, presented as dependent upon a claim canceled by Applicant’s response filed 12/06/21.  The Examiner notes, Applicant’s reply filed 12/06/21 canceled claims 4, 13 and 19 and added the subject matter thereof to each of independent claims 1, 10 and 17, respectively.  As such, it is apparent each of claims 5, 14 and 20, originally written as dependent upon claims 4, 13 and 19, respectively, when written as dependent upon each of independent claims 1, 10 and 17, respectively, would provide for the same subject matter previously claimed.  As such, the changes to claim dependency for each of claims 5, 14 and 20 have been made by Examiner’s amendment below.

Claim 5 has been amended to:
5.	(Currently amended)	The lost circulation material of claim 1, wherein a weight ratio of the sodium bicarbonate activator to the alkaline silica nanoparticles is in a range from about 1:1 to about 1:3.

Claim 14 has been amended to:
14.	(Currently amended)	The method of claim 10, wherein a weight ratio of the sodium bicarbonate activator to the alkaline silica nanoparticles is in a range from about 1:1 to about 1:3.
Claim 20 has been amended to:
14.	(Currently amended)	The method of claim 17, wherein a weight ratio of the sodium bicarbonate activator to the alkaline silica nanoparticles is in a range from about 1:1 to about 1:3.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to sufficiently disclose, teach and/or suggest the lost circulation material consisting essentially of each of the components instantly claimed and the respective amounts thereof.  As such, the claims are allowable for at least the reasons presented within Applicant’s remarks filed 12/06/21.
US 4,732,213 discloses a plugging/gelling composition comprising 1 to 70 weight percent of non-aggregated colloidal silica having a particle size in the range of 4 to 100 nm at a pH between 1 and 10, wherein the total ionic strength of the colloidal silica sol will affect gelling; the ionic strength is suggested to be less than 10 and may be adjusted by inorganic ions such as those including sodium or bicarbonate.  The reference, however, fails to disclose, teach and/or suggest at least a sodium bicarbonate activator and a presence thereof in the range instantly claimed. 
US 5,268,112 discloses gels containing gas precursors used to selectively reduce the flow of aqueous fluids in a subterranean formation so as to enhance recovery of non-aqueous fluids therefrom, wherein the gels may be formed from the combination of gel-forming ingredients and a gas precursor, an example of which is sodium bicarbonate.  The sodium bicarbonate, however, is suggested to be used in an amount of 0.01 to 10 percent based upon the total weight of the gel-forming composition and the gel forming ingredient is disclosed as colloids, crosslinked polymers, or mixtures thereof; although colloidal silicas as disclosed as an example of the gel forming ingredient, the disclosure only mentions such and instead discloses specifics of crosslinked polymers used as the gel forming ingredient.  As such, the reference fails to also disclose, teach and/or suggest an alkaline nanosilica dispersion comprising 30-50 wt% of alkaline silica nanoparticles as claimed.
As such, the claims as presented in Applicant’s response filed 12/06/21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
12/09/21